IN THE
                TENTH COURT OF APPEALS

                      No. 10-17-00304-CR

LOWELL QUINCY GREEN,
                                           Appellant
v.

THE STATE OF TEXAS,
                                           Appellee



                 From the 54th District Court
                  McLennan County, Texas
                 Trial Court No. 2012-790-C2

                             and




                        IN THE
                TENTH COURT OF APPEALS

                      No. 10-17-00327-CR

EX PARTE LOWELL QUINCY GREEN,
                                           Appellant
                                  From the 54th District Court
                                   McLennan County, Texas
                                  Trial Court No. 2012-709-C2

                                              and




                                     IN THE
                             TENTH COURT OF APPEALS

                                      No. 10-17-00328-CR

EX PARTE LOWELL QUINCY GREEN,
                                                            Appellant



                                  From the 54th District Court
                                   McLennan County, Texas
                                  Trial Court No. 2012-791-C2


                              MEMORANDUM OPINION


       In appellate cause numbers 10-17-00304-CR, 10-17-00327-CR, and 10-17-00328-CR,

Lowell Quincy Green filed two “writ of error” proceedings and another proceeding

seeking to quash the indictments and reverse his convictions in trial court cause numbers

2012-709-C2, 2012-790-C2, and 2012-791-C2. The Court of Criminal Appeals and this


Green v. State & Ex parte Green                                                    Page 2
Court have recognized that “the exclusive post-conviction remedy in final felony

convictions in Texas courts is through a writ of habeas corpus pursuant to [article] 11.07.”

Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see TEX. CODE CRIM. PROC.

ANN. art. 11.07 (West 2015); Ex parte Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—Waco

2006, no pet.); see also Ex parte Beard, No. 10-15-00252-CR, 2015 Tex. App. LEXIS 8522, at

*2 (Tex. App.—Waco Aug. 13, 2015, orig. proceeding). Moreover, only the Court of

Criminal Appeals has jurisdiction over post-conviction writs of habeas corpus in felony

cases. See Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991); see also Ex parte Beard, 2015 Tex. App. LEXIS 8522, at **1-2.

       Because we have no jurisdiction over post-conviction habeas-corpus proceedings

in felony cases, we dismiss Green’s proceedings in appellate cause numbers 10-17-00304-

CR, 10-17-00327-CR, and 10-17-00328-CR. See TEX. CODE CRIM. PROC. ANN. art. 11.07;

Olivo, 918 S.W.2d at 525 n.8; Ex parte Mendenhall, 209 S.W.3d at 261; see also Ex parte Beard,

2015 Tex. App. LEXIS 8522, at **1-2.




                                                    AL SCOGGINS
                                                    Justice




Green v. State & Ex parte Green                                                            Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed October 25, 2017
Do not publish
[CRPM]




Green v. State & Ex parte Green                Page 4